ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                               )
                                             )
Conquistador Dorado Joint Venture            )       ASBCA No. 59866-960
                                             )
Under Contract No. N69450-08-C-1267          )

APPEARANCES FOR THE PETITIONER:                      Joseph M. Goldstein, Esq.
                                                     Andrew E. Schwartz, Esq.
                                                      Shutts & Bowen LLP
                                                      Fort Lauderdale, FL

                                                     Dustin P. Monokian, Esq.
                                                      Shutts & Bowen LLP
                                                      Tampa, FL

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen D. Tobin, Esq.
                                                     Senior Trial Attorney

               ORDER PURSUANT TO BOARD RULE l(a)(5)
          DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor, Conquistador Dorado Joint Venture, filed a request under Board
Rule l(a)(5) for an order directing the contracting officer to render a decision on its
claim by 4 June 2015. The government has advised that a final decision on the claim
will be issued on or before 17 April 2015. Accordingly, the Board hereby directs the
contracting officer to issue a decision on the contractor's claim by 17 April 2015.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(t)(5), 7104.

       Dated: 3 April 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur


                                         "'=
                                                                          e
RICHARD SHACKLEFORD                              PE%RD. TING
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59866-960, Petition
of Conquistador Dorado Joint Venture, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2